DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/CA2019/050222 filed 2/22/2019.
Acknowledgment is made of Provisional application No. 62/634,482, filed on Feb. 23, 2018.


Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-20, 29-30 in the reply filed on 4/18/2022 is acknowledged.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gouin et al. (US 2017/0008075) in view of Crisci et al. (6,051,058). 
	Regarding claim 1: Gouin is directed to a coating composition comprising:
a) a binder system comprising a mixture of: 
	i) a caramelized carbohydrate component of caramelized sucrose ([0066])
	ii) an adjuvant additive of acids, inorganic wetting agents, and acid phosphate adhesives. Examples include phosphoric acid ([0222] [0234]). 
	iii) an inorganic colloidal binder of colloidal silica ([0228])
b) A protective agent is not mentioned. 
Crisci is directed to a protective agents in protective coatings for steel substrates that come in contact with molten metal, comprising a dispersion of particles of boron nitride and metal oxides of ziron, zirconia, and silica (abstract Crisci), which is defined by the present invention as a protective agent.  
One skilled in the art would have been motivated to have included the dispersion of Crisci in the composition of Gouin since it provides corrosion resistance when exposed to liquid molten metal (col. 2 ll. 43-60 Crisci). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included the protective agent of Crisci in the coating composition of Gouin.
Regarding claims 2-3: Suitable saccharides include glucose (monosaccharaide) and sucrose (disaccharide) , maltose (disaccharide) and lactose (disaccharide). 
Regarding claim 4: The inorganic colloidal binder comprises colloidal silica, a colloidal alumina, a colloidal zirconia ([0228]).
Regarding claim 5: Crisci is directed to a protective agents in protective coatings for steel substrates that come in contact with molten metal, comprising a dispersion of particles of boron nitride and metal oxides of ziron, zirconia, and silica.
Regarding claim 6: The protective agent comprises a chemical binder (claim 8 Crisci). 
Regarding claims 7-8: The adjuvant additive of acids, inorganic wetting agents, and acid phosphate adhesives. Examples include phosphoric acid. 
Regarding claim 9: The composition comprises the caramelized sucrose in an amount of 30-70 wt% of product A, adjuvant of phosphoric acid in an amount of 0-1.8 wt% of product A. ([0230]-[0234] Gouin). The inorganic colloidal binder is added in an amount of 15-50 wt% of the composition [binder system] ([0236] Gouin). The product A is present in the composition in an amount of 50-85 wt% ([0236] Gouin). Hence, composition comprising 50 wt% caramelized carbohydrate, 1 wt% adjuvant, and 25 wt% inorganic colloidal binder, all based on the binder system, is well within the scope of both Gouin and Crisci as well as the present invention. 
Regarding claim 10: The protective agent of Crisci comprises 20-50 wt% of the protective agent of the composition (abstract Crisci). Incorporation of 20-50% of the composition of an additional protective agent (and therefore 50-80 wt% of the binder system) is well within the scope of both Gouin and Crisci. 
Further, when patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result. It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art. See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). 
In the present case, addition of a protective agent in an amount of 5-60 wt% of the coating composition is well within the skill level of one skilled in the art. For instance, water is added to both compositions of Gouin and Crisci, and the amounts clearly depend on the amount of water added to the composition (which is not recited in the present claims). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected an amount of binder system and protective agent within the scope of claim 10. 
Regarding claim 11: The coating composition comprises i) a caramelized carbohydrate component of caramelized sucrose ([0066]) and the inorganic colloidal binder comprises colloidal silica, a colloidal alumina, a colloidal zirconia ([0228]).
Regarding claim 12: Gouin is directed to an article of a filtration device comprising: 
a) A substrate of heat resistant fibers and
b) a solid coating adhered to at least a portion of the substrate, wherein the solid coating is formed from a coating composition comprising:
a) a binder system comprising a mixture of: 
	i) a caramelized carbohydrate component of caramelized sucrose ([0066])
	ii) an adjuvant additive of acids, inorganic wetting agents, and acid phosphate adhesives. Examples include phosphoric acid. 
	iii) an inorganic colloidal binder of colloidal silica 
b) A protective agent is not mentioned. 
Crisci is directed to a protective agents in protective coatings for steel substrates that come in contact with molten metal, comprising a dispersion of particles of boron nitride and metal oxides of ziron, zirconia, and silica (abstract Crisci), which is defined by the present invention as a protective agent.  
One skilled in the art would have been motivated to have included the dispersion of Crisci in the composition of Gouin since it provides corrosion resistance when exposed to liquid molten metal (col. 2 ll. 43-60 Crisci). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included the protective agent of Crisci in the coating composition of Gouin.
Regarding claims 13-14: Suitable saccharides include glucose (monosaccharaide) and sucrose (disaccharide) , maltose (disaccharide) and lactose (disaccharide).
Regarding claim 15: The inorganic colloidal binder comprises colloidal silica, a colloidal alumina, a colloidal zirconia ([0228]).
Regarding claim 16: Crisci is directed to a protective agents in protective coatings for steel substrates that come in contact with molten metal, comprising a dispersion of particles of boron nitride and metal oxides of ziron, zirconia, and silica.
Regarding claim 17: The composition the caramelized sucrose in an amount of c 30-70 wt% of product A, adjuvant of phosphoric acid in an amount of 0-1.8 wt% of product A. ([0230]-[0234] Gouin). The inorganic colloidal binder is added in an amount of 15-50 wt% of the composition [binder system] ([0236] Gouin). The product A is present in the composition in an amount of 50-85 wt% ([0236] Gouin). Hence, composition comprising 50 wt% caramelized carbohydrate, 1 wt% adjuvant, and 25 wt% inorganic colloidal binder, all based on the binder system, is well within the scope of both Gouin and Crisci as well as the present invention. 
Regarding claim 18: The composition comprises the caramelized sucrose in an amount of 30-70 wt% of product A, adjuvant of phosphoric acid in an amount of 0-1.8 wt% of product A. ([0230]-[0234] Gouin). The inorganic colloidal binder is added in an amount of 15-50 wt% of the composition [binder system] ([0236] Gouin). The product A is present in the composition in an amount of 50-85 wt% ([0236] Gouin). Hence, composition comprising 50 wt% caramelized carbohydrate, 1 wt% adjuvant, and 25 wt% inorganic colloidal binder, all based on the binder system, is well within the scope of both Gouin and Crisci as well as the present invention.
Regarding claim 19: The protective agent of Crisci comprises 20-50 wt% of the protective agent of the composition (abstract Crisci). Incorporation of 20-50% of the composition of an additional protective agent (and therefore 50-80 wt% of the binder system) is well within the scope of both Gouin and Crisci. 
Further, when patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result. It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art. See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). 
In the present case, addition of a protective agent in an amount of 5-60 wt% of the coating composition is well within the skill level of one skilled in the art. For instance, water is added to both compositions of Gouin and Crisci, and the amounts clearly depend on the amount of water added to the composition (which is not recited in the present claims). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected an amount of binder system and protective agent within the scope of claim 19. 
	Regarding claim 20: Substrates include silica fibers or glass fibers (equivalent to a ceramic material or a glass material). 


Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Crisci. 
	Regarding claims 29-30: Crisci is directed to a coating composition comprising:
	A protective agent of boron nitride and at least one of metal oxides of zircon, zirconia, alumina and silica. 
	The coating composition when solidified on a substrate inhibits one or more of corrosion and erosion caused by molten metal (Example 2 col. 6 Crisci). 
	Crisci doesn't specifically recite a surface hardness. However, the protective agent utilized in Crisco is substantially identical to the protective agent in the instant invention. Specifically, both utilize boron nitride as the primary protective agent.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Crisci suggests a coating composition when solidified having a surface hardness within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764